ACCEPTED
                                                                                                 05-15-00403-CR
                                                                                       FIFTH COURT OF APPEALS
                                                                                                DALLAS, TEXAS
                                                                                            3/31/2015 1:22:48 PM
                                                                                                      LISA MATZ
                                                                                                          CLERK

                                    COURT OF APPEALS
                             FIFTH SUPREME JUDICIAL DISTRICT
                                      DALLAS, TEXAS
                                                                                 FILED IN
                                                                          5th COURT OF APPEALS
                                                                              DALLAS, TEXAS
VINCENT DEWAYNE JOHNSON                                 §                 3/31/2015 1:22:48 PM
                   Appellant                            §                       LISA MATZ
                                                        §                         Clerk
VS.                                                     §       CAUSE NO. 05-15-00403-CR
                                                        §
THE STATE OF TEXAS,                                     §
                                  Appellee              §


                           APPELLANT'S DOCKETING STATEMENT


TO THE HONORABLE COURT OF APPEALS:

        NOW COMES VINCENT DEWAYNE JOHNSON, Appellant and respectfully submits the

following docketing statement in the appeal of this cause as follows:

1.      Appellant's Name:         Vincent Dewayne Johnson

2.      Appellant's Counsel: Bruce Anton
                             Bar Card No. 01274700
                             Sorrels, Udashen & Anton
                             2311 Cedar Springs Road
                             Suite 250
                             Dallas, Texas 75201
                             214-468-8100
                             214-468-8104 fax

3.      Appellant's Counsel: Appointed

4.      Appellee's Counsel:       Susan Hawk
                                  Criminal District Attorney
                                  Bar Card No.00794284
                                  Frank Crowley Courts Building
                                  133 N. Industrial Blvd., L.B. 19
                                  Dallas, Texas 75207
                                  214-653-3600

5.      Date Notice of Appeal filed in Trial Court: March 26, 2015



Appellant's Docketing Statement - Page 1
6.      Trial Court's Name:                       203rd District Court

7.      Trial Court Cause Number:                 F1360209

8.      Trial Court's County:                     Dallas

9.      Name of Judge who tried case:             Judge Teresa Hawthorne
                                                  203rd Judicial District Court
                                                  133 N. Riverfront, 7th Floor
                                                  Dallas, Texas 75207
                                                  214-653-5822

10.     Trial Court Clerk:                        Felicia Pitre
                                                  District Clerk
                                                  Frank Crowley Courts Building
                                                  133 N. Industrial Blvd.
                                                  Dallas, Texas 75207
                                                  214-653-5740

11.     Clerk's Fee: Arrangements have been made to pay.

12.     Date trial court imposed or suspended sentence in open court or date judgment or order
        appealed from was signed:                  March 19, 2015

13.     Date of filing Motion for New Trial:               N/A

14.     Date of filing Motion in Arrest of Judgment:             N/A

15.     Offense charged:          Aggravated Sexual Assault of a Child Under 14

16.     Date of Offense:          September 1, 2013

17.     Defendant's plea:         Guilty

18.     If guilty or nolo contendere, was plea result of negotiated plea bargain agreement? Yes

19.     Trial was by:                    Judge (Guilt/Innocence)
                                  Judge (Punishment)

20.     Punishment assessed:               20 years in the Texas Department of Criminal Justice.

21.     Whether appeal is from a pretrial order: No

22.     Whether appeal involves validity of a statute, ordinance or rule: No

23.     Whether court reporter's record has been or will be requested: Yes


Appellant's Docketing Statement - Page 2
24.     Court reporter's fee: Arrangements have been made to pay

25.     Whether trial was electronically recorded:    No

26.     Court reporter:           Lisabeth Kellett
                                  203rd Judicial District Court
                                  Frank Crowley Courts Building
                                  133 N. Industrial Blvd.
                                  Dallas, Texas 75207
                                  214-653-5823

27.     Whether motion and affidavit of indigence filed: Yes

28.     List any other pending related appeals before this or any other Texas appellate court by
        Court, Docket Number, and Style: None

29.     Date Trial Court’s Certification of Defendant’s Right of Appeal signed: March 26, 2015


                                               Respectfully submitted,

                                               /s/ Bruce Anton
                                               BRUCE ANTON
                                               Bar Card No. 01274700

                                               SORRELS, UDASHEN & ANTON
                                               2311 Cedar Springs Road, Suite 250
                                               Dallas, Texas 75201
                                               214-468-8100
                                               214-468-8104 fax
                                               ba@sualaw.com

                                               Attorney for Appellant


                                     CERTIFICATE OF SERVICE

        On this 31st day of March, 2015, a true and correct copy of the foregoing Appellant's
Docketing Statement was delivered to the Dallas County District Attorney's Office through e-filing
service to dcdaappeals@dallascounty.org.



                                               /s/ Bruce Anton
                                               BRUCE ANTON



Appellant's Docketing Statement - Page 3